Russell, C. J.
The grounds of the amendment to the motion for a new trial numbered from 4 to 11 can not be considered, because no reason is alleged why the rulings which are complained of and set out therein are erroneous, and it is not stated what specific objections, if any, were made at the trial.
2. The charge of the court as a whole was full and fair, and, in the absence of a timely written request, it was not error to omit to charge the jury more specifically upon the contentions of the defendant. The statement that the court failed to charge that the sole issue in an action of trover is one of title is not borne out by the record.
3. There was some evidence which authorized the verdict, and the judgment overruling the motion for a new trial will not be disturbed.

Judgment affirmed.